

Exhibit 10.1


Perspecta Inc. Employee Stock Purchase Plan


PERSPECTA INC.
EMPLOYEE STOCK PURCHASE PLAN




1Purpose
The purpose of the Plan is to provide Eligible Employees of Perspecta and each
of its Designated Subsidiaries with the opportunity to purchase Stock in
Perspecta through payroll deduction, thereby encouraging employees to share in
the economic growth and success of the company through Stock ownership.
Perspecta intends that the Plan constitute an “employee stock purchase plan”
within the meaning of section 423 of the Code and, further, intends that any
ambiguity in the Plan or any related Offering be resolved to effect such intent.
2Effective Date
This Plan shall become effective on August 5, 2020, subject to approval by
Perspecta’s shareholders.
3Definitions
3.1“Account” shall mean the separate bookkeeping account which shall be
established and maintained by the Administrator for each Participant for each
Offering Period to record the Contributions made on his or her behalf to
purchase Stock under the Plan
3.2“Administrator” shall mean the Human Resources and Compensation Committee of
the Board of Directors of Perspecta or a duly-authorized delegate.


3.3“Beneficiary” shall mean the one or more persons designated by the
Participant in accordance with the procedures established by the Administrator
who is entitled to receive a distribution from the Participant’s Account and/or
act on behalf of the Participant pursuant to section 12.


3.4“Board” shall mean the Board of Directors of Perspecta.
3.5“Change in Control” shall mean an occurrence of any of the following events:
(a) an acquisition (other than directly from Perspecta) of any voting securities
of Perspecta (the “Voting Securities”) by any “person or group” (within the
meaning of section 13(d)(3) or 14(d)(2) of the Exchange Act) other than an
employee benefit plan of Perspecta, immediately after which such person or group
has “Beneficial Ownership” (within the meaning of Rule 13d-3 of the Exchange
Act) of more than fifty percent (50%) of the combined voting power of
Perspecta’s then outstanding Voting Securities; or (b) the consummation of (i) a
merger, consolidation or reorganization involving Perspecta, unless (A) the
shareholders of Perspecta immediately before such merger, consolidation or
reorganization own, directly or indirectly immediately following such merger,
consolidation or reorganization, more than fifty percent (50%) of the combined
voting power of the entity resulting from such merger, consolidation or
reorganization (the “Surviving Corporation”) in substantially the same
proportion as their ownership immediately before such merger, consolidation or
reorganization, and (B) at least a majority of the members of the Board of
Directors of the Surviving Corporation were directors of Perspecta immediately
prior to the execution of the agreement providing for such merger, consolidation
or reorganization, or (ii) a complete liquidation or dissolution of Perspecta.
3.6“Code” shall mean the Internal Revenue Code of 1986, as amended.
3.7“Contributions” shall mean the payroll deductions that a Participant
contributes to fund the exercise of an Option pursuant to the Offering.
Contributions made in currencies other than U.S. dollars will be converted into
U.S. dollars at the then existing exchange rate as determined by the
Administrator.



--------------------------------------------------------------------------------



3.8“Designated Subsidiary” shall mean a Subsidiary that the Administrator has
designated as eligible to participate in the Plan. Unless otherwise determined
by the Administrator with respect to a particular Offering, each U.S. Subsidiary
of Perspecta which is a corporation for U.S. tax purposes shall be a Designated
Subsidiary.
3.9“Eligible Employee” shall mean each regular full-time and part-time employee
of Perspecta or a Designated Subsidiary, excluding any individual who is
classified as an independent contractor in Perspecta’s or a Designated
Subsidiary’s regular payroll system. Eligible Employee shall exclude any
employee who (i) would own (immediately after the grant of an Option under the
Plan) stock possessing 5% or more of the total combined voting power or value of
all classes of stock of Perspecta or any of its Subsidiaries based on the rules
set forth in section 423(b)(3) and section 424 of the Code, (ii) is customarily
employed (within the meaning of Code section 423(b)(4)(B)) 20 hours or less per
week (or such lesser period of time as may be determined by the Administrator),
or (iii) is customarily employed (within the meaning of Code section
423(b)(4)(C)) for not more than 5 months in any calendar year (or such lesser
period of time as may be determined by the Administrator). In addition, with
respect to any Offering, the Administrator may, prior to an Enrollment Period
for an Offering under the Plan and in an identical manner to all employees of
every corporation whose employees are granted Options under the Offering,
determine that the Eligible Employees with respect to such Offering will not
include –
a.an employee who has been employed less than 2 years (within the meaning of the
Code section 423(b)(4)(A)) (or such lesser period of time as may be determined
by the Administrator);
b.an employee who is a highly-compensated employee within the meaning of Code
section 414(q) with compensation above a certain level, and/or is an officer or
subject to disclosure requirements of section 16(a) of the Exchange Act, or some
other sub-category of highly compensated employees above a designated grade
level; and
c.an employee who is a citizen or resident of a foreign jurisdiction if the
grant of an Option under the Plan or Offering to such person is prohibited under
the laws of such foreign jurisdiction or if compliance with the laws would cause
the Plan or Offering to violate the requirements of Code section 423.
3.10“Enrollment Period” shall mean a period preceding an Offering Period during
which Eligible Employees may elect to participate in the Plan for such Offering
Period. The Administrator shall establish the timing and duration of each
Enrollment Period.
3.11“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
3.12“Fair Market Value” as of any date shall mean the closing sales price for a
share of Stock as reported on the New York Stock Exchange on such date;
provided, if any given day for which the Fair Market Value of a share of Stock
is to be determined is not a business day, the Fair Market Value shall be deemed
to be the closing sales price for a share of Stock on the most recent business
day before such day.
3.13“Offering” shall mean an offer under the Plan to purchase shares of Stock on
a Purchase Date.
3.14“Offering Period” shall mean a period established by the Administrator
during which Contributions shall be made pursuant to an Offering under the Plan.
Unless otherwise provided by the Administrator with respect to an Offering,
Offering Periods shall run in consecutive, non-overlapping cycles, with the
first Offering Period beginning on or after October 1, 2020 and ending on or
after December 31, 2020. In addition, unless otherwise provided by the
Administrator with respect to an Offering, if the first day of an Offering
Period is not a business day, then the Offering Period shall begin on the next
following business day; and if the last day of an Offering Period is not a
business day, then the Offering Period shall end on the most recent business day
before such day. In no event shall any Offering Period be shorter than three (3)
months or longer than twenty-seven (27) months.
3.15“Option” shall mean a Participant’s right to purchase shares of Stock in an
Offering under the Plan, in accordance with and subject to the terms of such
Offering.
3.16“Participant” shall mean, for each Offering, an Eligible Employee who has
satisfied the requirements set forth in section 7 to participate in such
Offering.



--------------------------------------------------------------------------------



3.17“Participating Employer” shall mean, for each Participant as of any date,
Perspecta or a Designated Subsidiary, whichever employs such Participant as of
such date.
3.18“Payroll Deduction Authorization” shall mean the participation election and
payroll deduction authorization form which an Eligible Employee shall be
required to properly complete and timely file with the Administrator to
participate in the Plan for the related Offering Period. The Administrator shall
establish rules and procedures relating to how Eligible Employees may submit
Payroll Deduction Authorizations (which may include online or electronic
enrollment) and the times during which Payroll Deduction Authorizations must be
submitted.
3.19“Perspecta” shall mean Perspecta Inc., a Nevada corporation.
3.20“Plan” shall mean this Perspecta Inc. Employee Stock Purchase Plan as set
forth herein and as hereafter amended from time to time.
3.21“Purchase Date” shall mean, for each Offering Period, the last business day
of such Offering Period.
3.22 “Purchase Price” shall mean the price at which shares of Stock shall be
purchased in an Offering, which shall be ninety-five percent (95%) of the Fair
Market Value of a share of Stock on the Purchase Date. The Administrator may
adjust the Purchase Price in its sole discretion with respect to an Offering;
provided that the Purchase Price shall not be less than the lower of (a)
eighty-five percent (85%) of the Fair Market Value of a share of Stock on the
first day of the Offering Period or (b) eighty-five percent (85%) of the Fair
Market Value of a share of Stock on the Purchase Date.
3.23“Stock” shall mean the Common Stock of Perspecta, no par value.
3.24“Subsidiary” shall mean a subsidiary corporation of Perspecta as defined
under Code section 424(f).
4Offerings
Offerings to purchase shares of Stock shall be made to Eligible Employees in
accordance with the Plan from time to time at the discretion of the
Administrator. The Administrator will determine the terms of each Offering,
which will be set forth in writing (or electronic form), provided that all
employees granted Options shall have the same rights and privileges in
accordance with the requirements of section 423(b)(5) of the Code. For each
Offering, Options will be granted to all Eligible Employees of any corporation
whose employees are granted any of such Options by reason of their employment by
that corporation in such Offering. For any Offering for which the Purchase Price
is determined using a “lookback” feature (i.e., that calculates the Purchase
Price based on the lower of the Fair Market Value of a share of Stock at the
start or the end of such Offering Period), the maximum number of shares of Stock
that may be purchased by any Participant in such Offering shall be 1,000 shares.
5Shares Available Under the Plan
Subject to adjustment as provided in section 14, a maximum 5,000,000 shares of
Stock shall be reserved for purchase upon the exercise of Options granted under
section 9 of the Plan. Any shares of Stock which are subject to Options granted
as of the first day of an Offering Period but which are not purchased on the
related Purchase Date shall again become available under the Plan. Shares
purchased under the Plan will be, at Perspecta’s discretion, either newly issued
shares, shares already owned by Perspecta (treasury stock), or shares purchased
for Participants in the open market, or any combination of the foregoing.
6Administration
The Administrator shall be responsible for the administration of the Plan and
shall have the power in connection with such administration to interpret the
Plan, to establish rules and procedures it deems appropriate to administer the
Plan, and to take such other action in connection with such administration as it
deems necessary or equitable under the circumstances. The Administrator also
shall have the power to delegate the duty to perform such administrative
functions as the Administrator deems appropriate under the circumstances and any
action taken in accordance with such delegation shall be considered the action
of the Administrator. Any person or management



--------------------------------------------------------------------------------



committee to whom the duty to perform an administrative function is delegated
shall act on behalf of and shall be responsible to the Administrator for such
function. Any action or inaction by or on behalf of the Administrator under the
Plan shall be final and binding on each Eligible Employee, each Participant and
on each other person who makes a claim under the Plan based on the rights, if
any, of any such Eligible Employee or Participant under the Plan.
7Participation
a.An Eligible Employee may become a Participant in the Plan by submitting a
properly completed Payroll Deduction Authorization to the Administrator on or
before the last day of the Enrollment Period for an Offering. Unless otherwise
provided by the Administrator, only employees who are Eligible Employees on the
first day of an Enrollment Period, and whose employment as an Eligible Employee
continues until the start of the related Offering, may participate in the
Offering. Employment as an Eligible Employee shall not be treated as interrupted
by a transfer directly between Perspecta and any Designated Subsidiary which is
participating in the Offering or between one Designated Subsidiary participating
in the Offering and another Designated Subsidiary participating in the same
Offering.
b.A Payroll Deduction Authorization shall require an Eligible Employee to
provide such information and to take such action as the Administrator in its
discretion deems necessary or helpful to the orderly administration of the Plan,
including specifying (in accordance with section 8) his or her Contributions to
purchase shares of Stock pursuant to the Offering. Unless a Participant files a
new Payroll Deduction Authorization during a subsequent Enrollment Period, stops
(or otherwise modifies) his or her Contributions in accordance with section
8(b), or terminates employment or otherwise ceases to be an Eligible Employee
pursuant to section 12, he or she will remain a Participant and his or her
Payroll Deduction Authorization will continue in effect at the same Contribution
rate for future Offering Periods under the Plan as long as the Plan remains in
effect. The Administrator may establish procedures (applied on a uniform and
nondiscriminatory basis) for enrolling newly hired Eligible Employees or
employees who otherwise become Eligible Employees during an Enrollment Period
(before the start of the related Offering Period). Otherwise, an Eligible
Employee who is hired or who otherwise becomes eligible after the start of an
Enrollment Period for an Offering must wait until the Enrollment Period for the
next Offering to enroll.
8Contributions
a.Payroll Deduction Authorization. Each Payroll Deduction Authorization made
under section 7 shall specify the Participant’s Contributions for the Offering,
which shall be a whole-number percentage of compensation (unless the
Administrator determines that Contributions may be designated as a specific
dollar amount) which he or she authorizes his or her Participating Employer to
deduct from his or her compensation each pay period (as such pay period is
determined in accordance with his or her Participating Employer’s standard
payroll policies and practices) during the Offering Period for which such
Payroll Deduction Authorization is in effect. For each Offering, the
Administrator shall establish the definition of eligible “compensation” from
which a Participant’s Contributions will be taken, which for any Offering will
be applicable to all Participants in the Offering on an identical basis. The
Administrator shall determine the elements of pay to be included in compensation
for purposes of an Offering in compliance with Code section 423 and may change
the definition on a prospective basis (provided it shall apply to Participants
on an identical basis). Unless otherwise provided by the Administrator with
respect to an Offering, eligible “compensation” for purposes of each Offering
under the Plan will consist of base salary or base pay and overtime. In
addition, for any Offering, the Administrator may establish uniform rules
regarding (i) required minimum Contribution levels and (ii) limitations on the
dollar amounts (or percentages of compensation) that may be contributed,
provided that all such limitations shall satisfy the requirements of Code
section 423(b)(5) with respect to any Offering. Unless otherwise provided by the
Administrator with respect to an Offering, the maximum percentage of
compensation that a Participant may elect to contribute for any Offering shall
equal fifteen percent (15%) of the Participant’s eligible compensation per
payroll period.
b.Modifications. Unless otherwise provided by the Administrator with respect to
an Offering, a Participant shall have the one-time right to amend his or her
Payroll Deduction Authorization after the end of an Enrollment Period to stop
the Contributions which he or she previously had authorized for an Offering
Period, in which case the accumulated Contributions through the date of such
adjustment shall not be distributed to the Participant but instead shall be used
to purchase shares of Stock at the end of the Offering Period in accordance with
the terms of the Offering. Any such adjustment to a Participant’s Contributions
shall be effective as soon as administratively practicable after the
Administrator receives the amended Payroll Deduction Authorization. No payroll
deduction Contributions will be taken for future Offering Periods unless the
Participant submits a new Payroll Deduction Authorization during a subsequent
Enrollment Period in accordance with section 7. Unless otherwise provided for by



--------------------------------------------------------------------------------



the Administrator with respect to an Offering, a Participant shall not otherwise
have the right to increase or decrease the Contributions which he or she
previously had authorized for an Offering Period after the end of the Enrollment
Period for such Offering Period. The Administrator may establish procedures and
deadlines by which Participants must make such amendments to a Payroll Deduction
Authorization.
c.Account Credits, General Assets and Taxes. All Contributions made for a
Participant shall be credited to his or her Account as of the payday as of which
the Contribution is made. All Contributions shall be held by Perspecta, by
Perspecta’s agent or by one, or more than one, Designated Subsidiary (as
determined by the Administrator) as part of the general assets of Perspecta or
any such Designated Subsidiary, and each Participant’s right to the
Contributions credited to his or her Account shall be those of a general and
unsecured creditor. No interest or earnings shall be credited to a Participant’s
Account. All Contributions shall be taken on an after-tax basis.
9Granting of Option
a.General Rule. Subject to the remaining provisions of this section 9, each
person who is a Participant for an Offering Period automatically shall be deemed
to have been granted an Option to purchase the number of whole shares of Stock
as may be purchased with the Contributions credited to the Participant’s Account
during the applicable Offering Period, subject to the limit in Section 4, if
applicable, and the Statutory Limit (as defined in Section 9(c) below). No
fractional shares of Stock will be purchased; unless otherwise provided by the
Administrator, any Contributions accumulated in a Participant’s Account which
are not sufficient to purchase a full share of Stock will be retained in the
Participant’s Account for the subsequent Offering, subject to earlier withdrawal
in accordance with section 12. Contributions accumulated in a Participant’s
Account (other than amounts representing fractional shares) which, for any
reason, are not used to purchase shares of Stock will be returned to the
Participant in cash (without interest and at the currency exchange rate
determined by the Administrator for Contributions made in currencies other than
U.S. dollars) and shall not be carried over to the next Offering.
b.Option Terms. Each such Option shall be exercisable only in accordance with
the terms of the Plan and the applicable Offering pursuant to which the Option
has been granted.
c.Statutory Limitation. No Option granted under the Plan to any Eligible
Employee shall permit his or her rights to purchase shares of Stock under the
Plan or under any other “employee stock purchase plan” (within the meaning of
section 423 of the Code) of Perspecta or any of its Subsidiaries (within the
meaning of section 424(f) of the Code) to accrue (within the meaning of section
423(b)(8) of the Code) at a rate which exceeds $25,000 of the Fair Market Value
of such Stock for any calendar year (the “Statutory Limit”). Such Fair Market
Value shall be determined as of the first day of the Offering Period for which
the Option is granted.
d.Insufficient Available Shares. If the number of shares of Stock available for
purchase for any Offering Period is insufficient to cover the number of whole
shares which Participants have elected to purchase, then each Participant’s
Option to purchase shares of Stock for such Offering Period shall be reduced to
the number of whole shares of Stock which the Administrator shall determine by
multiplying the number of shares of Stock available for Options for such
Offering Period by a fraction, the numerator of which shall be the number of
shares of Stock for which such Participant would have been granted an Option
under section 9(a) if sufficient shares were available and the denominator of
which shall be the total number of shares of Stock for which Options would have
been granted to all Participants under section 9(a) if sufficient shares were
available.
10Exercise of Option
Unless a Participant terminates employment or otherwise ceases to be an Eligible
Employee pursuant to section 12, in each case on or before the Purchase Date for
an Offering Period for which he or she has made Contributions, his or her Option
shall be exercised automatically on such Purchase Date for the purchase of as
many whole shares of Stock as the balance credited to his or her Account as of
that date will purchase at the Purchase Price for such shares of Stock.
11Delivery of Shares; Holding Period
Whole shares of Stock purchased upon the exercise of an Option under the Plan
may be registered in book entry form or represented in certificate form and
shall be held for the Participant in an investment account maintained by the
Plan’s third-party custodian. The shares of Stock in a Participant’s investment
account shall be registered in the Participant’s name (or, to the extent
permitted under procedures established by the third-party custodian, jointly in



--------------------------------------------------------------------------------



the names of the Participant and the Participant’s spouse or beneficiary). No
Participant (or any person who makes a claim through a Participant) shall have
any interest in any shares of Stock subject to an Option until such Option has
been exercised and the related shares of Stock have been registered in the
Participant’s investment account. The Administrator may impose restrictions on
the sale or transfer of shares held in a Participant’s investment account, in
accordance with Code section 423, with respect to any shares of Stock purchased
under the Plan if the purchase discount exceeds 5% and/or the Purchase Price has
a lookback feature.
In addition, unless otherwise provided by the Administrator, no shares of Stock
purchased in any Offering under the Plan may be transferred out of the
Participant’s Plan investment account to any other brokerage account designated
by the Participant for two (2) years after the start of the Offering Period
during which such shares were purchased; provided that the Participant may still
direct the sale of any shares of Stock in his or her Plan investment account
during this two-year period, as long as any otherwise applicable restrictions
with respect to such shares have elapsed. Any fees associated with the sale or
transfer of any shares of Stock shall be borne by the Participant.
12Termination of Employment or Other Service; Death
If a Participant’s employment with Perspecta or with a Designated Subsidiary
terminates before the Purchase Date for an Offering Period for any reason
whatsoever (including death but in such case only if the Administrator has
timely notice of such death), then his or her Account shall be distributed to
the Participant or (in the case of the Participant’s death) to the Beneficiary
or estate if no Beneficiary is selected in cash (without interest and at the
currency exchange rate determined by the Administrator for Contributions made in
currencies other than U.S. dollars) as soon as administratively practicable
after the date his or her employment terminates. If a Participant otherwise
ceases to be an Eligible Employee with respect to an Offering on or before the
Purchase Date with respect to such Offering, the Participant’s aggregate
Contributions for such Offering shall be distributed to the Participant in cash
(without interest and at the currency exchange rate determined by the
Administrator for Contributions made in currencies other than U.S. dollars) as
soon as administratively practicable after the date he or she ceases to be
eligible. Payment shall occur as soon as administratively practicable (and in
any event by no later than March 15th of the year following the year in which
the applicable Offering Period ends). However, if a Participant is transferred
directly between Perspecta and a Designated Subsidiary participating in an
Offering or between one Designated Subsidiary participating in an Offering and
another Designated Subsidiary participating in the same Offering, his or her
employment shall not be treated as having terminated merely because of such
transfer. In the case of a leave of absence, the Administrator shall have the
authority to determine if and when a Participant’s employment has terminated in
its sole discretion.
13Transferability
Neither the balance credited to a Participant’s Account nor any rights to the
exercise of an Option or to receive shares of Stock under the Plan may be
assigned, encumbered, alienated, transferred, pledged, or otherwise disposed of
in any way by a Participant during his or her lifetime or by any other person
during his or her lifetime, and any attempt to do so shall be without effect;
provided, however, that the Administrator in its absolute discretion may treat
any such action as an election by a Participant to cease future Contributions in
accordance with section 8(b).
14Adjustment
The number of shares of Stock covered by outstanding Options granted pursuant to
the Plan, the related Purchase Price, the number of shares of Stock available
under the Plan, the maximum limitation on shares purchasable during an Offering
Period, and any other similar terms shall be adjusted by the Board in an
equitable manner to reflect any Stock split, Stock dividend or other similar
change in the capitalization of Perspecta without the receipt of consideration
by Perspecta. An adjustment made under this section 14 by the Board shall be
conclusive and binding on all affected persons.
15Amendment or Termination
This Plan may be amended by the Board from time to time to the extent that the
Board deems necessary or appropriate, and any such amendment shall be subject to
the approval of Perspecta’s shareholders to the extent such approval is required
under section 423 of the Code, other applicable law or stock exchange listing
requirements. The Board also may terminate the Plan or any Offering made under
the Plan at any time.



--------------------------------------------------------------------------------



16Change in Control
In the event of a Change in Control, (i) any surviving corporation or acquiring
corporation (or the surviving or acquiring corporation’s parent company) may
assume or continue outstanding Options or may substitute similar options for
outstanding Options, or (ii) otherwise, all outstanding Options under the Plan
shall automatically be exercised immediately prior to the consummation of such
Change in Control by causing all amounts credited to each Participant’s Account
to be applied to purchase as many shares of Stock pursuant to the Participant’s
Option as possible at the Purchase Price, subject to the limitations set forth
in the Plan. The Administrator shall use its best efforts to provide at least
ten (10) days’ prior written notice of the occurrence of a Change in Control and
Participants shall, following the receipt of such notice, have the right to
terminate their Contributions and receive a cash distribution of their Accounts
prior to the effective date of such Change in Control.


17 Acquisitions and Dispositions
The Administrator may, in its sole and absolute discretion, create special
Offering Periods for individuals who become Eligible Employees solely in
connection with the acquisition of a controlling interest in another company or
business by a stock acquisition, merger, reorganization or purchase of assets
and, notwithstanding anything in the Plan to the contrary, may provide for
special Purchase Dates for Participants who will cease to be Eligible Employees
solely in connection with the disposition of all or a portion of any Designated
Subsidiary or a portion of Perspecta, which Offering Periods and Purchase Dates
granted pursuant thereto shall, notwithstanding anything stated herein, be
subject to such terms and conditions as the Administrator considers appropriate
under the circumstances.


18Indemnity
Perspecta shall, consistent with applicable law, indemnify members of the
Administrator from any liability, loss or other financial consequence with
respect to any act or omission relating to his or her conduct in the performance
of his or her duties under the Plan, except in relation to matters as to which
he or she acted fraudulently or in bad faith in the performance of such duties.


19Notices
All Payroll Deduction Authorizations and other communications from a Participant
to the Administrator under, or in connection with, the Plan shall be deemed to
have been filed with the Administrator when actually received in the form
specified by the Administrator at the location, or by the person, designated by
the Administrator for the receipt of such authorizations and communications.
20Employment
No offer under the Plan shall constitute an offer of employment, and no
acceptance of an offer under the Plan shall constitute an employment agreement.
Any such offer or acceptance shall have no bearing whatsoever on the employment
relationship between any Eligible Employee and Perspecta or any subsidiary of
Perspecta, including a Designated Subsidiary.
21Payment of Expenses Related to Plan
The cost, if any, for the delivery of shares of Stock to a Participant or
commissions upon the sale of Stock shall be paid by the Participant using such
service. Other expenses associated with the Plan, if any, at the discretion of
the Administrator, will be allocated as deemed appropriate by the Administrator.


22Optionees Not Stockholders
Neither the granting of an Option to an employee, nor the deductions from his or
her pay shall cause such employee to be a shareholder of the Stock covered by an
Option until such shares of Stock have been purchased by and issued to him or
her.


23Taxes
As a condition of participating in the Plan, a Participant shall make such
arrangements as Perspecta or the Participating Employer may require for the
satisfaction of any applicable U.S. federal, state, local or foreign tax



--------------------------------------------------------------------------------



withholding, and any other required deductions or payments that may arise in
connection with the grant or exercise of an Option under the Plan or the sale or
disposition of any shares of Stock acquired upon exercise thereof. Perspecta
shall not be required to issue any shares of Stock under the Plan until such
obligations are satisfied.


24Compliance with Applicable Law
No Options may be exercised to any extent unless the shares of Stock to be
issued upon such exercise under the Plan are covered by an effective
registration statement pursuant to the Securities Act of 1933, as amended, and
the Plan is in material compliance with all applicable U.S. federal and state,
foreign and other securities, exchange control and other laws applicable to the
Plan.


25Headings, References and Construction
The headings to sections in the Plan have been included for convenience of
reference only. Except as otherwise expressly indicated, all references to
sections (section) in the Plan shall be to sections (section) of the Plan. This
Plan shall be interpreted and construed in accordance with the laws of the State
of Nevada.







